Citation Nr: 1625101	
Decision Date: 06/22/16    Archive Date: 07/11/16

DOCKET NO.  14-24 178	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for service connection for a hip disability, and if so, whether service connection is warranted for that disability.

2.  Whether new and material evidence was received to reopen a claim for service connection for a chest disability, to include residual scarring, and if so, whether service connection is warranted for that disability.

3.  Entitlement to service connection for a bilateral foot condition, claimed as being secondary to hip disability.

4.  Entitlement to an earlier effective date than February 11, 2013 for service connection for bilateral sensorineural hearing loss.

5.  Entitlement to an initial disability rating higher than 50 percent for bilateral sensorineural hearing loss. 

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

7.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or housebound status.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran had active duty service from June 1946 through March 1949 as a New Philippine Scout in the service of the United States Armed Forces.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in June 2013 and October 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In the June 2013 rating decision, the Manila RO granted service connection for bilateral hearing loss effective February 11, 2013 with a 50 percent initial disability rating.  The Veteran has perfected an appeal in which he asserts entitlement to an earlier effective date and for a higher initial disability rating.

In the October 2013 rating decision, the Manila RO declined to reopen previous claims for service connection for a chest disability, to include residual scarring; reopened but denied service connection for a hip disability; denied service connection for a bilateral foot disability; denied the Veteran's claim of entitlement to special monthly compensation based on the need for aid and attendance and housebound status; and, denied the Veteran's claim for a TDIU.  The Veteran has also perfected a timely appeal of those denials.

This appeal also initially included the issue of the Veteran's entitlement to service connection for a heart condition; however, the Veteran did not perfect his appeal as to that issue by filing a timely substantive appeal.  Accordingly, that issue does not remain on appeal before the Board.

The issues of the Veteran's entitlement to service connection for peptic ulcer disease; upper gastrointestinal bleeding; diabetes mellitus, type II; hematoma; muscular dystrophy; appendicitis; bronchitis; and rheumatism in both knees have been raised by the record in a June 2004 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of the Veteran's entitlement to service connection for a hip disability; service connection for a chest disability, to include residual scarring; service connection for a bilateral foot condition, to include as secondary to a hip disability; a TDIU; and, for SMC based on the need for regular aid and attendance and housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran's original claim for service connection for a hip disability was denied in a November 2006 rating decision; he did not appeal that decision.
 
2.  The Veteran's current petition to reopen his claim for service connection for a hip disability was received in July 2013.
 
3.  The evidence associated with the claims file since the RO's November 2006 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current hip disability that is related etiologically to his active duty service.

4.  The Veteran's original claim for service connection for a chest disability, to include residual scarring, was received in June 1998 and denied in a March 1999 rating decision; the Manila RO subsequently reopened that issue, but in a June 2002 rating decision, upheld the previous denial; the Veteran did not appeal that decision.
 
5.  The Veteran's current petition to reopen his claim for service connection for a chest disability, to include residual scarring, was received in July 2013.
 
6.  The evidence associated with the claims file since the RO's June 2002 rating decision, when considered with the evidence previously of record, relates to the previously unestablished question of whether the Veteran has a current chest disability that is related etiologically to his active duty service.
 
7.  The Veteran's original claim for service connection for hearing loss was received by VA on February 11, 2013, and, VA did not receive any formal or informal indication prior to that time that the Veteran wished to open a claim for service connection for that disability.

8.  For all periods since February 11, 2013, the Veteran's bilateral hearing loss has been manifested by Level IX hearing loss in his right ear and Level VIII hearing loss in his left ear.



CONCLUSIONS OF LAW

1.  The additional evidence associated with the claims file since the RO's November 2006 rating decision is new and material, and the Veteran's claim for service connection for a hip disability is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).
 
2.  The additional evidence associated with the claims file since the RO's June 2002 rating decision is new and material, and the Veteran's claim for service connection for a chest disability, to include residual scarring, is reopened.  38 U.S.C.A. § 5108 (West 2015); 38 C.F.R. § 3.156(a) (2015).

3.  The criteria for an effective date earlier than February 11, 2013 for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 5101, 5107, 5110, 7111 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.151, 3.155, 3.400, 20.1400, 20.1402, 20.1403, 20.1404 (2015).

4.  The criteria for an initial disability rating in excess of 50 percent for bilateral hearing loss are neither met nor approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.3, 4.7, 4.85 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2015) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical evidence or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Given the favorable action taken below with regard to reopening the Veteran's claims for service connection for hip and chest disabilities, the Board finds that any deficiency in notice or assistance with regard to those issues cannot be prejudicial.

Insofar as the issues concerning the Veteran's entitlement to an earlier effective date for service connection for bilateral hearing loss and a higher initial disability rating for bilateral hearing loss, a March 2013 pre-rating letter provided the Veteran with adequate notice.

VA also fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the Veteran's claims.  The Veteran's claims submissions, lay statements, and identified and pertinent private treatment records have been associated with the claims file.  The Veteran was afforded VA examinations of his hearing loss in April and December of 2013.  Those examinations, considered along with the other evidence of record, are fully adequate for the purposes of determining the current severity of the Veteran's hearing loss and the extent of any impairment associated with that disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

II.  Reopening Service Connection Claims

Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

	A.  Hip Disability

The Veteran's original claim for service connection for a hip disability was denied in a November 2006 rating decision, on the basis that the evidence available at that time did not show the existence of a current hip disability.  The Veteran did not appeal that decision.  Accordingly, the RO's November 2006 denial is final.  38 U.S.C.A. § 7105(c).  In July 2013, VA received the Veteran's petition to reopen his claim.  That petition is the subject of this appeal.

At the time of the final November 2006 denial, the evidentiary record consisted of lay assertions raised in the Veteran's August 2005 claim; and records pertaining to private treatment received by the Veteran from 1994 through 2004.  Since that time, the record has been augmented by additional lay assertions raised in the Veteran's July 2013 petition and in statements dated July and October of 2013, as well as a July 2013 buddy statement.  VA has also received records for additional private treatment received by the Veteran through February 2015.  Notably, RO notes and memoranda in the claims file indicate that the Veteran's service treatment records are missing and are assumed destroyed by fire.

In sum, the private treatment records that were available at the time of the November 2006 denial did not indicate any treatment, findings, or diagnoses related to the Veteran's hip.  August 1998 pelvic x-rays, September 1998 pelvic CT studies, and a May 20014 pelvic ultrasound indicated the presence of a calcified mass in the Veteran's right gluteal area above the iliac crest, but again, did not show any evidence of frank damage or injury in either hip.  Moreover, the Veteran did not identify the precise nature of his claimed hip disability, nor did he assert any specific theories as to how the claimed disability might have been related to his active duty service.

The records received since the November 2006 denial include more specific assertions from the Veteran that he was involved in a motor vehicle accident in late 1948 or early 1949 that resulted in a hip injury to himself as well as the deaths of other military personnel.  Those assertions are supported somewhat by a July 2013 buddy statement, which attests that the Veteran was involved in an in-service accident and demonstrated ongoing scarring and injuries after service that were related to the in-service accident.  In conjunction with the foregoing lay statements, an undated treatment note from Dr. C.F.P. (received by VA in October 2013) expresses that the Veteran has ongoing deformities in his right hip which he believes were sustained in the in-service accident reported by the Veteran.  To that end, the evidence in the record appears to suggest that Dr. C.F.P. believes that the abnormalities observed in the earlier pelvic radiological studies resulted from the Veteran's reported in-service accident.

Overall, the evidence associated with the record after the RO's November 2006 denial, when considered with the evidence that was already associated at that time, raises the possibility that the Veteran did indeed sustain a right hip injury during service and that he has a current right hip condition that may be related to the in-service injury.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for a hip disability is met.  Hence, the Veteran's claim for service connection for a hip disability is reopened and will next be addressed by the Board on a de novo basis in the Remand below.

	B.  Chest Disability

The Veteran's original claim for service connection for a chest disability, to include residual scarring, was received in June 1998.  That claim was denied by the Manila RO in a March 1999 rating decision.  As basis for the denial, the RO concluded at that time that the evidence did not show that the Veteran had a chest disability.

In January 2002, VA reopened the Veteran's claim for service connection for a chest disability pursuant to the VCAA.  In a June 2002 rating decision, however, the RO upheld the March 1999 denial, determining once again that the evidence did not show that the Veteran had a chest disability.  The Veteran did not appeal the June 2002 decision; hence, that decision is also final.  38 U.S.C.A. § 7105(c).  The pending petition to reopen the Veteran's claim was filed by the Veteran in July 2013.

At the time of the more recent June 2002 denial, the record included the Veteran's lay assertion that he was treated during service for a chest injury in Okinawa, Japan, sometime during 1948.   As noted above, the Veteran's service department records were, and continue to be, presumed destroyed by fire.  Records for post-service treatment that were available at that time made no mention of any complaints, treatment, findings, or diagnoses related to the Veteran's chest.

Records obtained since June 2002 include more specific assertions from the Veteran concerning an in-service motor vehicle accident that resulted in the Veteran's claimed chest injury as well as the deaths of other military personnel.  The Veteran also identifies that the accident took place sometime in late 1948 or early 1949 in Okinawa, Japan.  As mentioned above, the Veteran's assertions concerning the in-service accident are supported by a July 2013 buddy statement.  In conjunction with the foregoing, the undated note from Dr. C.F.P. mentions also that the Veteran has current scarring on his chest which he believes is residual from injuries sustained by the Veteran in the in-service accident.

The newly received evidence suggests that the Veteran has ongoing chest residuals, including scarring, that may have resulted from his in-service motor vehicle accident.  Accordingly, the Board finds that new and material evidence has been received and that the low threshold necessary to reopen his claim for service connection for a chest disability, to include residual scarring, is also met.  The Veteran's claim for service connection for a chest disability, to include residual scarring, is reopened and will next be addressed by the Board on a de novo basis in the Remand below.

III.  Earlier Effective Date for Service Connection for Bilateral Hearing Loss

As mentioned above, a June 2013 rating decision granted to the Veteran service connection for bilateral hearing loss, effective from February 11, 2013.  The Veteran seeks an earlier effective date.  In his June 2014 substantive appeal, he argues simply that his hearing loss originated during his period of active duty service.  Apparently on that basis, he presumably seeks entitlement to an effective date that is retroactive to the date of his separation from service.

In order for benefits to be paid to any individual under the laws administered by VA, a specific claim in the form prescribed by the Secretary must be filed.  38 C.F.R. § 3.151(a).   A "claim" or "application" is defined by VA regulation as "a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit."  38 C.F.R. § 3.1(p).  An informal claim is "[a]ny communication or action, indicating intent to apply for one or more benefits . . . ."  38 C.F.R. § 3.155(a).  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  Id.  

The general rule regarding the assignment of an effective date for an award based on an original claim for VA benefits is that the effective date "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  38 U.S.C.A. § 5110(a) (West 2014); see 38 C.F.R. § 3.400 (2015) (to the same effect).  An exception to the general rule applies if an application for benefits is received within one year from the date of a veteran's discharge or release from active service, and an award is made on the basis of that application.  Only in that limited situation, the effective date of the award is made retroactive to the day following the date of discharge from service.  38 U.S.C.A. § 5110(b)(1) (West 2014); 38 C.F.R. § 3.400(b)(2) (2015).  Otherwise, the effective date will be the later of the date of receipt of claim or the date on which entitlement arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

Here, the record shows that an informal claim for service connection for hearing loss, expressed on a VA Form 21-4138 statement, was received from the Veteran at the Manila RO on February 11, 2013.  Review of the record extant prior to that date simply does not reveal any documented request or indication from the Veteran that he wished to file a claim for service connection for bilateral hearing loss.  Toward that end, there is no record that the Veteran reported or alleged hearing loss in any communication received prior to February 11, 2013.  Similarly, there is no indication that VA ever received any medical documentation of any treated or diagnosed hearing loss prior to February 11, 2013.

In view of the foregoing legal authority and the facts of this case, there is no legal basis upon which to award an effective date earlier than February 11, 2013 for service connection for bilateral hearing loss.  To that extent, this appeal is denied.

IV.  Initial Disability Rating for Bilateral Hearing Loss

Subject to the analysis above concerning the effective date, service connection has been in effect for the Veteran for bilateral hearing loss since February 1, 2013.  Throughout that period, the Veteran's hearing loss has been rated as being 50 percent disabling.  Citing ongoing difficulty with his hearing, the Veteran asserts generally that he is entitled to a higher initial disability rating.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Disability ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two disability ratings applies, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the veteran's disability.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  In instances where the rating being appealed is the initial disability rating assigned for a newly service-connected disability, the entire appeal period is for consideration.  Staged disability ratings are appropriate where the evidence shows that there are distinct time periods marked by different identifiable and ratable symptoms during that period.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in the veteran's favor.  38 C.F.R. §§ 3.102, 4.3.  Once the evidence is assembled, the Board is responsible for determining whether the preponderance of the evidence is against the claim.  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

In rating disabilities due to hearing impairment, VA must first determine the Roman numerical designation for hearing impairment in each ear based upon a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85.  In general, the Roman numerical designation is determined through application of 38 C.F.R. § 4.85(h), Table VI.  Hearing tests will be conducted without hearing aids, and the results of above-described testing are charted generally on Table VI and Table VII.  See 38 C.F.R. § 4.85.

In instances where the examiner certifies that administration of the speech discrimination test is inappropriate because of language difficulties, inconsistent speech discrimination scores, or other such factors, the level of hearing impairment may be determined by application of Table VIA.  38 C.F.R. § 4.85(c).  Table VIA provides for a Roman numerical designation that corresponds simply to the calculated pure tone threshold average for each ear.  The regulation provides also that, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, such pure tone scores equate to an exceptional pattern of hearing impairment.  In such cases, the rating specialist may determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear is evaluated separately.  38 C.F.R. § 4.86(a).

As shown in the discussion below, audiometric testing performed over the course of the appeal at hand indicates hearing impairment which meets the criteria for an exceptional pattern of hearing impairment, as defined under 38 C.F.R. § 4.86.  Moreover, the Board observes that speech discrimination testing has been impracticable apparently due to the Veteran's inability to understand auditory prompts as well as the fact that he does not speak English.  Hence, the Veteran's hearing acuity level in this case will be determined by application of Table VIA.  

After the Roman numerical designation has been determined for each ear (in this case, in accordance with Table VIA), VA then determines the appropriate disability rating through application of 38 C.F.R. § 4.85(h), Table VII. Table VII is applied by intersecting the appropriate horizontal row (which represents the Roman numerical designation for the poorer ear) with the appropriate vertical column (which represents the Roman numerical designation for the better ear).  For example, if the poorer ear has a Roman numerical designation of "VII" while the better ear has a numeric designation level of "V," the assigned disability rating is 30 percent.  38 C.F.R. § 4.85(e).

Subject to the above, the Board notes that the Veteran was afforded a VA examination of his hearing loss in April 2013.  At that time, the Veteran reported that he was hardly able to understand spoken words and phrases and that relatives were required to shout near his ear in order for him to understand them.  He reported also that he relied on visual cues such as lip and hand movements to assist him in understanding speech.  Audiometric testing performed during that examination revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
85
85
95
105+
LEFT
80
85
90
95

Based upon the foregoing test results, the averages of the pure tone thresholds shown during the April 2013 VA examination were 93 decibels for the right ear and 88 decibels for the left ear.  Having determined the pure tone average for each ear, the Board now turns to the process for determining disability ratings, as described above.  Under Table VIA, the hearing loss shown during the April 2013 VA examination equates to Level IX hearing loss in the Veteran's right ear and Level VIII hearing loss in the left ear.  Application of these roman numerical designations to Table VII correlates to a 50 percent disability rating.  38 C.F.R. § 4.85(e).

During a December 2013 VA examination, the Veteran continued to report that others were required to shout at him in order for him to understand them.  Repeat audiometric testing revealed the following pure tone thresholds:



HERTZ



1000
2000
3000
4000
RIGHT
75
85
85
90
LEFT
75
80
90
95

Based on the above date, the average pure tones shown during the December 2013 VA examination were 84 decibels for the Veteran's right ear and 85 decibels in his left ear.  Under Table VIA, those pure tone averages correspond to Level VIII hearing loss in both ears.  Again applying Table VII, the Roman numeral designations correspond to a 50 percent disability rating.  38 C.F.R. § 4.85(e).

Notably, records for private treatment from Dr. C.F.P. state that the Veteran has been followed in that office for his hearing loss.  In that regard, Dr. C.F.P. indicates in an October 2013 record that the Veteran demonstrates "severe deafness."  In a February 2015 record, he reports that the Veteran has "severe to profound hearing loss."  Still, those records express no specific audiometric findings.  To that end, those records do not assist the Board in applying the mechanical process used in evaluating the extent of the Veteran's hearing loss.

As noted, the Veteran reports various functional difficulties during his April 2009 VA examination, marked by severe difficulty in understanding spoken speech.  The Board is sympathetic and in no way discounts the difficulties that the Veteran experiences as a result of his bilateral hearing loss.  The Board must reiterate and emphasize, however, that the assignment of disability ratings for hearing impairment is derived by the mechanical application explained and applied above.  Hence, the Board must predicate its determination on the basis of the results of the audiology studies of record.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).  In this case, the "mechanical application" of the diagnostic criteria to the evidence at hand clearly establishes that the Veteran is not entitled to a disability rating higher than 50 percent for any part of the appeal period under consideration.

Mindful of the functional difficulties reported by the Veteran during his examination, the Board has considered the provisions under 38 C.F.R. § 3.321(b)(1), which govern the assignment of extra-schedular disability ratings.

In Martinak v. Nicholson, 21 Vet. App. 447, 453-4 (2007), the Court held that a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report of the examination to facilitate determinations regarding extra-schedular consideration.  The Court noted that, unlike the rating schedule for hearing loss disability, 38 C.F.R. § 3.321(b) does not rely exclusively on objective test results to determine whether an extraschedular rating is warranted.  See Martinak, 21 Vet. App. at 455.  In this case, the April 2013 and December 2013 VA examinations each note the Veteran's functional difficulties.  Based on the reported descriptions of the functional effects as reported by the Veteran to the examiners, the Board finds that the VA examination report is in compliance with Martinak, and that the evidence of record is sufficient for the Board to consider whether referral for an extra-schedular rating is warranted under 38 C.F.R. § 3.321(b).

In Thun v. Peake, 22 Vet App 111 (2008), the United States Court of Appeals for Veterans Claims (Court) established a three-step inquiry for determining whether an extra-schedular rating is warranted by the evidence.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  Second, if the schedular rating does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation Service to determine whether, in order to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.

Considering the first prong under Thun, the Board concludes that the evidence in this case does not show an exceptional disability picture that renders inadequate the available schedular rating.  A comparison between the level of severity and symptomatology of the Veteran's hearing loss disability with the established criteria shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral for extra-schedular consideration pursuant to 38 C.F.R. 3.321(b)(1), for the rating assigned for the Veteran's hearing loss is not warranted.

The Board has also considered whether "staged" disability ratings for the Veteran's hearing loss is warranted by the evidence.  The extent of hearing loss shown upon examination and audiometric testing, however, has been essentially consistent and fully contemplated by the assigned disability rating.  As such, there is no basis for staged disability ratings in this case.

Based upon the foregoing, the evidence does not support the assignment of an initial disability rating in excess of 50 percent for bilateral hearing loss.  To that extent, this appeal is denied.  38 C.F.R. §§ 4.3, 4.7.



ORDER

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a hip disability is reopened.

New and material evidence has been received, and the Veteran's previously denied claim for service connection for a chest disability, to include residual scarring, is reopened.

An earlier effective date than February 11, 2013 for service connection for bilateral sensorineural hearing loss is denied.

An initial disability rating higher than 50 percent for bilateral sensorineural hearing loss is denied.


REMAND

Having reopened the Veteran's claims for service connection for a hip and chest disabilities, the Board finds that additional development is required as to those issues.  In that regard, the Veteran asserts that he was involved in a motor vehicle accident during service in Okinawa, Japan sometime within the period of late 1948 through early 1949.  He recalls that military personnel who were presumably on board his vehicle were killed in the incident.  The Board notes that the Veteran is competent to describe such events.

In relation to the Veteran's claims concerning hip and chest disabilities, an undated record received from Dr. C.F.P. that was received by VA in October 2013 reports that the Veteran currently has a mass in his right hip and residual scarring on his chest which Dr. C.F.P. believes were sustained by the Veteran during the reported in-service accident.  The Veteran should be afforded a VA examination to determine the nature of any existing hip and chest disorders, and, whether those disorders are related etiologically to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for a bilateral foot disorder, to include as secondary to a hip disability, Dr. C.F.P. also notes that the Veteran has current deformities in his feet which he attributes to the Veteran's hip disorder.  The Veteran should be arranged to undergo a VA examination of his feet to determine the nature of any existing disorders, and, whether the diagnosed disorder is related etiologically to the Veteran's active duty service.  38 C.F.R. § 3.159(c)(4).

Concerning the issues of the Veteran's entitlement to a TDIU and to SMC based on the need for regular aid and attendance or housebound status, the Board is of the opinion that the outcome of those issues is likely to be affected by the outcome of his claims for service connection for hip, chest, and foot disabilities, all of which are subject to this remand.

In instances where a decision on one issue would have a significant impact upon the outcome of another, and that impact in turn could render any review of the decision on the other claim meaningless and a waste of appellate resources, the two issues are considered inextricably intertwined.  Henderson v. West, 12 Vet. App. 11, 20   (1998); Harris v. Derwinski, 1 Vet. App. 180 (1991); Parker v. Brown, 7 Vet. App. 116, 118 (1994).  In relation to his claim for a TDIU, the Veteran has asserted in a formal July 2013 TDIU application that he is unable to work due to a combination of his hearing loss and the claimed disabilities in his hip and chest.  In relation to his claim for SMC, he alleges similarly that he is bedridden and wheelchair bound due to his chest, foot, and hip disabilities.  In a February 2015 private opinion, Dr. C.F.P. supports the Veteran's assertions.  Given the evidence presently of record, the issues of the Veteran's entitlement to a TDIU and to an SMC are inextricably intertwined with the issues concerning the Veteran's entitlement to service connection for hip, chest, and foot disabilities.  Hence, the issues of the Veteran's entitlement to a TDIU and an SMC must also be remanded.

Also, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his service-connected disabilities and/or for his hip, chest, and feet since February 2015.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should send a letter to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claims of entitlement to service connection for a hip disability; a chest disability, to include residual scarring; and a bilateral foot condition, to include as secondary to hip disability; and for a TDIU and SMC based on the need for aid and attendance and housebound status.  The letter must inform the Veteran about the information and evidence that is necessary to substantiate his claims and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is arranging for him to undergo VA examinations of his hip, chest, and feet.  The Veteran should be advised that it remained his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claims.

2.  Obtain the records for treatment identified by the Veteran.  Records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file. The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  The Veteran should be afforded a VA examination of his hips and chest to determine the nature of any disorders in those parts of the body, and, whether any of those disorders are related etiologically to the Veteran's active duty service and/or service-connected disabilities.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection and radiological studies of the hips and chest.  The examiner should provide diagnoses that correspond to the Veteran's hips and chest.  Based upon review of the claims file and the findings from the examination, the VA examiner should also address the following medical questions:

	(a) for diagnosed disorders of the Veteran's hips, is it 	at least as likely as not (at least a 50 percent 	probability) that the diagnosed disorder was sustained 	during the Veteran's active duty service, to include the 	in-service motor vehicle accident in Okinawa, Japan?  	If so, identify the symptoms and functional 	impairment associated with the Veteran's hip 	disability.

	(b) for diagnosed disorders of the Veteran's chest, is it 	at least as likely as not (at least a 50 percent 	probability) that the diagnosed disorder was sustained 	during the Veteran's active duty service, to include the 	in-service motor vehicle accident in Okinawa, Japan?  	If so, identify the symptoms and functional 	impairment associated with the Veteran's chest 	disability. 

All opinions given by the examiner must be accompanied by a complete rationale.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering the opinion being sought.  All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

4.  The Veteran should be afforded a VA examination of his feet to determine the nature of any disorders, and, whether any of those disorders are related etiologically to the Veteran's active duty service and/or service-connected disabilities.  The claims file must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, to include physical inspection and radiological studies of the feet.  The examiner should provide diagnoses that correspond to the Veteran's feet.  Based upon review of the claims file and the findings from the examination, the VA examiner should also address the following medical questions:

	(a) for any diagnosed disorders, is it at least as likely 	as not (at least a 50 percent probability) that the 	diagnosed disorder was sustained during the Veteran's 	active duty service or resulted from an injury or event 	that occurred during his active duty service?

	(b) for any diagnosed disorders, is it at least as likely 	as not that the diagnosed disorder was caused by or 	resulted from the Veteran's hip disability?

	(c) if the Veteran's foot disorder was sustained during 	his active duty service or was caused by or resulted 	from his hip disability, identify the symptoms and 	functional impairment associated with the Veteran's 	foot disability.

All opinions given by the examiner must be accompanied by a complete rationale.  If the examiner is unable to provide any of the requested opinions without resorting to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering the opinion being sought.  All findings, conclusions, and supporting rationale must be expressed in a typewritten report.

5.  After completion of the above development, the issues of the Veteran's entitlement to service connection for a hip disability; a chest disability, to include residual scarring; and a bilateral foot condition, to include as secondary to hip disability; and for a TDIU and SMC based on the need for aid and attendance and housebound status should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a SSOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


